Citation Nr: 1427462	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to June 18, 2007, and a disability rating in excess of 50 percent from June 18, 2007, for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran filed a claim for higher evaluation for diabetic retinopathy in March 2005.  The RO granted a 30 percent evaluation effective in June 2005.  The Veteran filed a notice of disagreement with this decision.  A Statement of the Case was issued and the Veteran perfected his appeal in July 2006.  In September 2009, the Board remanded the case for further development.  The case was returned to the Board, and the Board issued a decision in June 2012.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2013, the Court issued a Memorandum Decision vacating the Board decision and remanding the matter for readjudication consistent with the Court's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
In his appeal to the Court, the Veteran's attorney argued that the Board failed to provide adequate reasons and bases explaining why referral for extraschedular consideration was not warranted.  In the November 2013 Memorandum Decision, the Court explained that whether the claimant is entitled to extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.2d 1366 (Fed. Cir. 2009); see 38 C.F.R. § 3.321(b)(1) (2013).  First the Board must determine whether the evidence "presents such an exceptional disability picture that the available scheduler evaluations for the service-connected disability are inadequate."  Id.  This requires that the Board compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  If the first requirement is satisfied, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "'marked interference with employment' or 'frequent periods of hospitalization.'"  Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)).  If these inquiries are both answered in the affirmative, the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step which is a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  
In this case, the Court found that the Board did not complete the first step in the three-step inquiry for extraschedular consideration because the Board did not compare the severity and symptomatology of the claimant's disability to the rating schedule.  In his brief, the Veteran's attorney argued that the Veteran has presented evidence that he experiences pain in his eye and sees a glare that bothers his vision.  The Secretary argued that no medical examiner has specifically attributed the Veteran's eye pain or glare to his service-connected condition.  The Court found that to the extent that the Secretary has argued that no medical examiner has specifically attributed the Veteran's eye pain or glare to his service-connected disability, the Board did not make any such finding.  
Consistent with the holding of the Court, in order to properly address the question of referral for extraschedular consideration, it is incumbent upon the Board to obtain a medical opinion as to whether the Veteran's symptoms of eye pain and glare can be attributed to the Veteran's service-connected diabetic retinopathy.  For this reason, the Board finds that a remand is needed to obtain this opinion. Thun, 22 Vet.App. at 115. 
Also, in a March 2014 statement, the Veteran has requested to have this case be returned to the Agency of Original Jurisdiction for review of recent treatment records at the VA Medical Center in Buffalo.  In addition, the claims file shows that the Veteran has reported treatment at the VA Medical Center in Bay Pines, Florida.  Records from these facilities should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records from the VAMC in Buffalo, New York, and Bay Pines, Florida, that are not already associated with the claims file and associate them with the claims file.

2. Obtain an opinion from an appropriate VA physician.  The physician should be requested to review the file. Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's reports of eye pain or glare is caused by or aggravated by his service-connected diabetic retinopathy.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

The Veteran has reported eye pain in several VA treatment records and a VA examination (dated in July 2004, August 2007, October 2007 and December 2009).  The Veteran has also reported a glare that bothers his vision.

If the physician feels that another examination is necessary in order to provide the requested opinions, then an examination should be scheduled.  If the physician is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


